Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered October 8, 1998, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of attempted murder in the *631second degree in connection with his shooting of the superintendent of the apartment building in which he lived. Contrary to the defendant’s contention, testimony elicited by the People regarding the defendant’s conduct in the apartment building prior to the shooting did not constitute improper character evidence, but rather, was properly admitted to explain the defendant’s state of mind (see People v Finger, 266 AD2d 561, affd 95 NY2d 894; People v Medunjanin, 276 AD2d 719; People v Wright, 266 AD2d 414). Further, the defendant’s contentions that the prosecutor improperly asked him whether other witnesses had lied during their testimony (see People v Leuthner, 216 AD2d 327, 328), and improperly suggested during summation that the jury would have to find the People’s witnesses were liars in order to acquit him (see People v Bull, 218 AD2d 663; People v Langford, 153 AD2d 908), were not preserved for appellate review (see CPL 470.05 [2]; People v Balls, 69 NY2d 641). In any event, any error was harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230; People v McGlone, 222 AD2d 529).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Ritter, J.P., Smith, Friedmann and Cozier, JJ., concur.